Citation Nr: 0944616	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  99-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 
1977.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
previously remanded to the RO for further development in 
March 2004, December 2005, and March 2007.

The Veteran testified at a personal hearing at the RO in 
March 2002; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  There is clear medical evidence establishing that the 
Veteran's intravenous drug use was caused by his service-
connected residuals, cerebral contusion with personality 
change and chronic posttraumatic stress disorder (PTSD). 

2.  The Veteran's hepatitis C with cirrhosis is etiologically 
related to his intravenous drug use.


CONCLUSION OF LAW

Service connection for hepatitis C with cirrhosis is 
warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009); 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends resulted from noise 
incurred during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cirrhosis of the liver, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that compensation for primary alcohol and 
drug abuse disabilities and for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
and drug abuse is precluded by 38 U.S.C.A. § 1110.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  The Board 
acknowledges that in Allen, the U.S. Court of Appeals for the 
Federal Circuit held that 38 U.S.C.A. § 1110 does not 
preclude a Veteran from receiving compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a Veteran's service-connected disability.  Thus, 
compensation is warranted 'where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing.'  Id. at 1381.  

Factual Background

The present appeal involves the Veteran's claim that he is 
entitled to service connection for hepatitis C with 
cirrhosis.  

The Veteran has offered multiple theories of entitlement, 
including that he contracted hepatitis C and/or cirrhosis 
through a blood transfusion in service, through an 
immunization gun in service, due to taking prescribed 
medications for a service-connected disability, and due to 
using drugs as a coping mechanism for a service-connected 
disability.

Historically, the Board notes that service connection was 
granted in a January 1981 rating decision for status post 
cerebral contusion, and given a 0 percent disability rating, 
effective April 5, 1977.  In a December 1999 rating decision, 
service connection was granted for PTSD, and given a 70 
percent disability rating, effective June 1, 1999.  
Subsequently, a May 2002 rating decision combined the 
Veteran's service-connected residuals, cerebral contusion 
with personality change and chronic PTSD, and was given a 70 
percent disability rating, with individual unemployability, 
both effective September 23, 1997.

The Veteran's service treatment records show that he was seen 
on multiple times for various other complaints, but there was 
no reference to a blood transfusion, hepatitis C, or 
cirrhosis.  Treatment records show that the Veteran was 
hospitalized from January 28, 1977 to February 8, 1977 after 
being found unconscious in the barracks following an 
altercation with other service members.  While hospitalized, 
the Veteran was treated for a cerebral contusion, fractured 
skull, fractured nose, and fractured teeth.  In February 
1977, the Veteran tested negative for drug abuse (including 
amphetamine, barbiturates, cocaine, Darvon, Dilantin 
meprobamate, methadone, and morphine).  During the Veteran's 
military separation examination in March 1977, neither the 
examiner nor the Veteran noted a blood transfusion, hepatitis 
C, or cirrhosis.

VA treatment records show that the Veteran was seen on 
numerous times for various disabilities.  The Veteran was 
hospitalized for personality disorder and status post 
cerebral contusion from April 6, 1978 to August 23, 1978.  In 
February 1979, the Veteran was diagnosed with substance abuse 
- multiple drugs, including hallucinogens and alcohol.  A 
treatment record from June 1995 notes that the Veteran was 
diagnosed with hepatitis C the previous year (1994), and that 
he had liver cirrhosis, stage 4.  During an October1997 VA 
examination, the Veteran reported utilizing intravenous 
methamphetamine from the time of his recovery from his head 
trauma (1977) until 1986, and being diagnosed with liver 
disease in 1993.  The Veteran underwent a liver transplant in 
December 1999.  During an October 2001 VA examination, the 
examiner, Dr. Fireman, stated that the Veteran continued to 
have significant problems with drug and alcohol symptoms, and 
concluded that the symptoms were clearly related to the 
Veteran's in-service assault.

During the Veteran's March 2002 personal hearing at the RO, 
the Veteran testified that he received a blood transfusion 
during service, that he had an immunization shot with a 
bloody air gun in service, that he was first diagnosed with 
hepatitis C in 1993, and that he was told that he had stage 4 
cirrhosis after a liver biopsy was performed in 1993.

Pursuant to the Board's March 2007 remand instructions, the 
Veteran was afforded VA examinations in August 2008 to 
specifically address his claim for entitlement to service 
connection for hepatitis C with cirrhosis.  

During the August 2008 examination with Dr. Lauber, the 
Veteran reported being tattooed extensively from 1980 to 
1985, stated that he assumed he had a blood transfusion while 
in service, denied sexual liaisons with prostitutes, denied 
that any of his wives tested positive for hepatitis C, and 
reported intravenous drug use mainly between 1980 and 1986.  
After examining the Veteran and reviewing the record, Dr. 
Lauber concluded that the Veteran's hepatitis C was more 
likely than not due to his intravenous drug use, and that it 
was not contracted through the casual use of immunizations 
through an air gun or a blood transfusion, given that there 
is no evidence of an in-service blood transfusion.

After examining the Veteran and a comprehensive review of the 
record, Dr. Glenn wrote up an extensive medical report (dated 
August 2008), as well as an addendum (dated September 2008), 
which included a longitudinal psychosocial narrative and an 
abstraction of the claims folder.  Dr. Glenn reported that 
the Veteran was generally a good historian after he compared 
the Veteran's statements during the examination with the 
record.  Dr. Glenn concluded that both the Veteran's alcohol 
and drug abuse were symptoms of and caused by his service-
connected brain injury and PTSD.  Dr. Glenn also concluded 
that it was at least as likely as not that the Veteran 
contacted hepatitis C and/or cirrhosis of the liver as a 
result of his intravenous drug abuse, given the length and 
severity of the Veteran's drug abuse, the age the Veteran was 
diagnosed with cirrhosis, and that throughout the claims file 
cirrhosis is referred to as hepatitis C cirrhosis.  Dr. Glenn 
further concluded that it was not at least as likely as not 
that the Veteran contacted hepatitis C and/or cirrhosis of 
the liver as a result of alcohol abuse, given that is was 
fairly moderate and for a much shorter period of time 
compared to his intravenous drug abuse, and the abuse was not 
for a sufficient period of time at a severe enough level of 
intake to alone cause his cirrhosis of the liver.  
Additionally, Dr. Glenn concluded that it was not at least as 
likely as not that the Veteran contacted hepatitis C and/or 
cirrhosis of the liver as a result of a blood transfusion, 
given the claims folder clearly shows no blood transfusion.  
Lastly, Dr. Glenn concluded that it was not at least as 
likely as not that the Veteran contacted hepatitis C and/or 
cirrhosis of the liver as a result of prescribed medication 
for a service-connected disability.



Analysis

The Board has the authority to discount the weight and 
probity of evidence in light of its inherent characteristics 
and its relationship to other items of evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons 
discussed in the subsequent paragraph, the Board assigns more 
probative value to the opinions made by two VA physicians, 
Dr. Lauber and Dr. Glenn in August 2008 (including Dr. 
Glenn's September 2009 addendum), than to the Veteran's own 
statements.

Although the Veteran attempts to link his hepatitis C and 
cirrhosis to service, as a lay person, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  Accordingly, the Veteran's lay statements 
as to etiology are entitled to no probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  To the extent 
he intends to suggest he had a blood transfusion in service, 
the Board finds his account to be inconsistent with the other 
evidence of record, specifically including his service 
treatment records, which fail to show that blood transfusion 
ever occurred in service.

In this case, the Board is presented with an evidentiary 
record which persuasively weighs against direct service 
connection for the Veteran's hepatitis C with cirrhosis.  The 
evidence against such a link includes the Veteran's service 
treatment records and his separation examination, which both 
fail to show that a blood transfusion occurred or that the 
Veteran was diagnosed with either hepatis C or cirrhosis, as 
well as the August 2008 VA examinations, which the examiners 
concluded that the Veteran's hepatitis C was not contracted 
through the casual use of immunizations through an air gun or 
a blood transfusion, but that that the Veteran's hepatitis C 
was more likely than not due to his intravenous drug use.  
Furthermore, the record lacks any competent medical evidence 
linking the Veteran's hepatis C with cirrhosis to an in-
service blood transfusion or immunization gun.

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hepatis C with cirrhosis on a direct 
basis.  Consequently, the benefit-of-the-doubt rule does not 
apply, and service connection for hepatis C with cirrhosis on 
a direct basis is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the Board finds that service connection for 
hepatitis C with cirrhosis as secondary to his service-
connected residuals, cerebral contusion with personality 
change and chronic PTSD, is warranted.  The Board bases this 
determination on three VA opinions, including Dr. Fireman's 
(in connection with an October 2001 VA examination), Dr. 
Lauber's (in connection with an August 2008 VA examination), 
and Dr. Glenn's (in connection with an August 2008 VA 
examination).  Dr. Fireman concluded that the Veteran's drug 
and alcohol symptoms were clearly related to his in-service 
assault.  Dr. Glenn concluded that both the Veteran's alcohol 
and drug abuse were symptoms of and caused by his service-
connected brain injury and PTSD, and that it was at least as 
likely as not that he contacted hepatitis C and/or cirrhosis 
of the liver as a result of his intravenous drug abuse (the 
Board notes that Dr. Glenn also concluded that it was not at 
least as likely as not that he contacted hepatitis C and/or 
cirrhosis of the liver as a result of prescribed medication 
for a service-connected disability).  Additionally, Dr. 
Lauber concluded that the Veteran's hepatitis C was more 
likely than not due to his intravenous drug use.  The Board 
assigns more probative weight to these VA opinions than to 
the other evidence of record, as the opinions appear to be 
based on comprehensive reviews of the record and provide 
ample rationales. 

The Board finds that the record shows clear medical evidence 
establishing that the intravenous drug use was indeed caused 
by the Veteran's service-connected residuals, cerebral 
contusion with personality change and chronic PTSD, and that 
there is competent medical evidence relating the Veteran's 
hepatitis C with cirrhosis to his intravenous drug use.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  For this 
reason, all doubt is resolved in the Veteran's favor and 
service connection for hepatis C with cirrhosis on a 
secondary basis is warranted.  38 C.F.R. §§ 3.102, 3.310(a).

In this case, the Board finds that the record satisfactorily 
indicates that the Veteran's intravenous drug use is related 
to a service-connected disability, and that the Veteran's 
hepatitis C with cirrhosis was caused by his intravenous drug 
use.  Moreover, VA medical examinations from October 2001 
(Dr. Fireman) and August 2008 (Dr. Lauber and Dr. Glenn) 
clearly support a nexus to service.  In light of the above, 
the Board finds that service connection for hepatis C with 
cirrhosis is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case, since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  The Board also notes that an RO 
letter in May 2007 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  
Should the Veteran disagree with the RO's actions in this 
regard in effecting the grant of service connection, he may 
always initiate an appeal with a timely notice of 
disagreement.  


ORDER

Entitlement to service connection for hepatitis C with 
cirrhosis is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


